EXHIBIT 10.1

 

INVESTORS RIGHTS AGREEMENT

 

THIS INVESTORS RIGHTS AGREEMENT (this “Agreement”), is made as of January 30,
2018, by and among Lightbridge Corporation, a Nevada corporation (the
“Company”), and the investors listed on the signature page hereto (the
“Investors”) and any other Permitted Transferee (as defined in the Certificate
of Designation) that becomes a party to this Agreement, each of which is
referred to in this Agreement as a “Holder” and collectively as the “Holders”.

 

WHEREAS, in order to induce the Company to enter into the Securities Purchase
Agreement dated January 18, 2017 (the “SPA”), and to induce the Investors to
invest funds in the Company pursuant to the SPA, the Company and the Investors
hereby agree that this Agreement shall govern the rights of the Holders to cause
the Company to register shares of Common Stock issuable to the Holders, to
receive certain information from the Company, and to participate in future
equity offerings by the Company, and shall govern certain other matters as set
forth in this Agreement.

 

NOW, THEREFORE, the Company and the Holders agree as follows:

 

1. Definitions. For purposes of this Agreement:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Certificate of Designation” means the Certificate of Designation of
Preferences, Rights and Limitations filed January 29, 2018 by the Company with
the Secretary of State of Nevada.

 

“Common Stock” means shares of the Company’s common stock, par value $0.001 per
share.

 

“Conversion Rights” shall mean the rights of the Holder to convert Series B
Preferred Stock into Common Stock pursuant to the Certificate of Designation.

 

“Damages” means any loss, damage, claim or liability (joint or several) to which
a party hereto may become subject under the Securities Act, the Exchange Act, or
other federal or state law, insofar as such loss, damage, claim or liability (or
any action in respect thereof) arises out of or is based upon: (i) any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement of the Company, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto;
(ii) an omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or (iii) any violation or alleged violation by the indemnifying
party (or any of its agents or Affiliates) of the Securities Act, the Exchange
Act, any state securities law, or any rule or regulation promulgated under the
Securities Act, the Exchange Act, or any state securities law.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 



  1

   



 

“Financial Investor” means a person that (i) does not have any strategic or
commercial relationship with the Company, (ii) does not compete in the Company’s
line of business or line of business that could generally be considered
competitive with the Company, and (iii) is not a utility or a company in the
business of processing nuclear fuel.

 

“Form S-1” means such form under the Securities Act as in effect on the date
hereof or any successor registration form under the Securities Act subsequently
adopted by the SEC.

 

“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the SEC that permits incorporation of substantial information by reference to
other documents filed by the Company with the SEC.

 

“Immediate Family Member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including,
adoptive relationships, of a natural person referred to herein.

 

“Nasdaq Rules” means the rules promulgated by the Nasdaq Stock Market LLC.

 

“New Securities” means, collectively, newly issued equity securities of the
Company, whether or not currently authorized, as well as rights, options, or
warrants to purchase such equity securities, or securities of any type
whatsoever that are, or may become, convertible or exchangeable into or
exercisable for such equity securities.

 

“Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

 

“Registrable Securities” means (i) the Common Stock issuable or issued upon
conversion of the Series B Preferred Stock; (ii) the Common Stock issuable upon
conversion of the Warrants, and (iii) any Common Stock issued as (or issuable
upon the conversion or exercise of any warrant, right, or other security that is
issued as) a dividend or other distribution with respect to, or in exchange for
or in replacement of, the shares referenced in clauses (i) or (ii) above;
excluding in all cases, however, any Registrable Securities sold by a Person in
a transaction in which the applicable rights under this Agreement are not
assigned pursuant to Section 8.1.

 

“Registrable Securities then outstanding” means the number of shares determined
by adding the number of shares of outstanding Common Stock that are Registrable
Securities and the number of shares of Common Stock issuable (directly or
indirectly) pursuant to then exercisable and/or convertible securities that are
Registrable Securities.

 

“Restricted Securities” means the securities of the Company required to be
notated with the legend set forth in Section 2.10(b) hereof.

 

“SEC” means the Securities and Exchange Commission.

 

“SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities Act.

 



  2

   



 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Selling Expenses” means all underwriting discounts, selling commissions, and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any Holder.

 

“Series B Preferred Stock” means shares of the Company’s Non-Voting Series B
Preferred Stock, par value $0.001 per share.

 

“Warrants” means warrants to purchase shares of the Company’s Common Stock
issued to the Investors on the date hereof.

 

“Warrant Expiration Date” means the Expiration Date of the Warrants as defined
in the Warrant.

 

2. Registration Rights. The Company covenants and agrees as follows:

 

2.1 Registration Rights. Within thirty (30) calendar days of the issuance of the
Series B Preferred Stock, the Company shall file a registration statement under
the Securities Act covering all Registrable Securities. The Company shall
determine in its sole discretion whether to implement the registration using
Form S-1 or Form S-3. The Company shall seek to have the registration statement
declared effective by the U.S. Securities and Exchange Commission as soon as
possible and shall use its commercially reasonable efforts to maintain the
effectiveness of the registration statement while the Investors hold shares of
Series B Preferred Stock or any Common Stock issued upon the conversion thereof.

 

2.2 Underwriting Requirements.

 

(a) If following the filing of a registration statement under the Securities Act
covering all Registrable Securities, pursuant to Section 2.1, the Holders
determine that it is in their best interest to distribute the Registrable
Securities by means of an underwriting, they shall so advise the Company at
least thirty (30) calendar days prior to any intended sale of Registrable
Securities (the “Underwriting Notice”). The underwriter(s), if any, will be
selected by the Company and shall be reasonably acceptable to a majority in
interest of the Holders. The Company shall use commercially reasonable efforts
to cause an amendment to the registration statement to be filed identifying the
underwriter within thirty (30) calendar days of receipt of the Underwriting
Notice. In such event, the right of any Holder to include such Holder’s
Registrable Securities in such registration shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company as provided in Section 2.3(e)) enter into an
underwriting agreement in customary form with the underwriter(s) selected for
such underwriting. Notwithstanding any other provision of this Section 2.2, if
the underwriter(s) advise(s) the Holders in writing that marketing factors
require a limitation on the number of shares to be underwritten, then the
Holders shall so advise all Holders of Registrable Securities that otherwise
would be underwritten pursuant hereto, and the number of Registrable Securities
that may be included in the underwriting shall be allocated among such Holders
of Registrable Securities in proportion (as nearly as practicable) to the number
of Registrable Securities owned by each Holder or in such other proportion as
shall mutually be agreed to by all such selling Holders; provided, however, that
the number of Registrable Securities held by the Holders to be included in such
underwriting shall not be reduced unless all other securities are first entirely
excluded from the underwriting. To facilitate the allocation of shares in
accordance with the above provisions, the Company or the underwriters may round
the number of shares allocated to any Holder to the nearest one hundred (100)
shares.

 



  3

   



 

2.3 Obligations of the Company. In connection with the registration of
Registrable Securities under this Section 2, the Company shall use its
commercially reasonable efforts to:

 

(a) prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its commercially reasonable efforts to cause such
registration statement to become effective and, upon the request of the Holders
of a majority of the Registrable Securities registered thereunder, keep such
registration statement effective for a period of up to one year or, if earlier,
until the distribution contemplated in the registration statement has been
completed; provided, however, that (i) such one year period shall be extended
for a period of time equal to the period the Holder refrains, at the request of
an underwriter of Common Stock (or other securities) of the Company, from
selling any securities included in such registration, and (ii) in the case of
any registration of Registrable Securities on Form S-3 that are intended to be
offered on a continuous or delayed basis, subject to compliance with applicable
SEC rules, such one year period shall be extended for up to one hundred eighty
(180) days, if necessary, to keep the registration statement effective until all
such Registrable Securities are sold;

 

(b) prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;

 

(c) furnish to the selling Holders such numbers of copies of a prospectus,
including a preliminary prospectus, as required by the Securities Act, and such
other documents as the Holders may reasonably request in order to facilitate
their disposition of their Registrable Securities;

 

(d) use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue-sky laws of such jurisdictions as shall be reasonably requested by the
selling Holders; provided that the Company shall not be required to qualify to
do business or to file a general consent to service of process in any such
states or jurisdictions, unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act;

 

(e) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the underwriter(s) of such offering;

 



  4

   



 

(f) use its commercially reasonable efforts to cause all such Registrable
Securities covered by such registration statement to be listed on a national
securities exchange or trading system and each securities exchange and trading
system (if any) on which similar securities issued by the Company are then
listed;

 

(g) promptly make available for inspection by the selling Holders, any
underwriter(s) participating in any disposition pursuant to such registration
statement, and any attorney or accountant or other agent retained by any such
underwriter or selected by the selling Holders, all financial and other records,
pertinent corporate documents, and properties of the Company, and cause the
Company’s officers, directors, employees, and independent accountants to supply
all information reasonably requested by any such seller, underwriter, attorney,
accountant, or agent, in each case, as necessary or advisable to verify the
accuracy of the information in such registration statement and to conduct
appropriate due diligence in connection therewith;

 

(h) notify each selling Holder, promptly after the Company receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed; and

 

(i) after such registration statement becomes effective, notify each selling
Holder of any request by the SEC that the Company amend or supplement such
registration statement or prospectus.

 

In addition, the Company shall ensure that, at all times after any registration
statement covering a public offering of securities of the Company under the
Securities Act shall have become effective, its insider trading policy shall
provide that the Company’s directors may implement a trading program under Rule
10b5-1 of the Exchange Act.

 

2.4 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Section 2 with respect to the
Registrable Securities of any selling Holder that such Holder shall furnish to
the Company such information regarding itself, the Registrable Securities held
by it, and the intended method of disposition of such securities as is
reasonably required to effect the registration of such Holder’s Registrable
Securities.

 

2.5 Expenses of Registration. All expenses (other than Selling Expenses)
incurred in connection with registrations, filings, or qualifications pursuant
to Section 2, including all registration, filing, and qualification fees,
printers’ and accounting fees, and fees and disbursements of counsel for the
Company, shall be borne and paid by the Company. All Selling Expenses relating
to Registrable Securities registered pursuant to this Section 2 shall be borne
and paid by the Holders pro rata on the basis of the number of Registrable
Securities registered on their behalf.

 

2.6 Delay of Registration. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any registration pursuant to this
Agreement as the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 2.

 



  5

   



 

2.7 Indemnification.

 

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each selling Holder, and the partners, members, officers, directors, and
stockholders of each such Holder; legal counsel and accountants for each such
Holder; any underwriter (as defined in the Securities Act) for each such Holder;
and each Person, if any, who controls such Holder or underwriter within the
meaning of the Securities Act or the Exchange Act, against any Damages, and the
Company will pay to each such Holder, underwriter, controlling Person, or other
aforementioned Person any legal or other expenses reasonably incurred thereby in
connection with investigating or defending any claim or proceeding from which
Damages may result, as such expenses are incurred; provided, however, that the
indemnity agreement contained in this Section 2.7(a) shall not apply to amounts
paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of the Company, which consent shall not be
unreasonably withheld, nor shall the Company be liable for any Damages to the
extent that they arise out of or are based upon actions or omissions made in
reliance upon and in conformity with written information furnished by or on
behalf of any such Holder, underwriter, controlling Person, or other
aforementioned Person expressly for use in connection with such registration.

 

(b) To the extent permitted by law, each selling Holder, severally and not
jointly, will indemnify and hold harmless the Company, and each of its
directors, each of its officers who has signed the registration statement, each
Person (if any), who controls the Company within the meaning of the Securities
Act, legal counsel and accountants for the Company, any underwriter (as defined
in the Securities Act), any other Holder selling securities in such registration
statement, and any controlling Person of any such underwriter or other Holder,
against any Damages, in each case only to the extent that such Damages arise out
of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of such selling
Holder expressly for use in connection with such registration; and each such
selling Holder will pay to the Company and each other aforementioned Person any
legal or other expenses reasonably incurred thereby in connection with
investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Section 2.7(b) shall not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of the Holder, which consent shall not be unreasonably
withheld; and provided further that in no event shall the aggregate amounts
payable by any Holder by way of indemnity or contribution under Sections 2.7(b)
and 2.7(d) exceed the proceeds from the offering received by such Holder (net of
any Selling Expenses paid by such Holder), except in the case of fraud or
willful misconduct by such Holder.

 

(c) Promptly after receipt by an indemnified party under this Section 2.7 of
notice of the commencement of any action (including any governmental action) for
which a party may be entitled to indemnification hereunder, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Section 2.7, give the indemnifying party notice of the
commencement thereof. The indemnifying party shall have the right to participate
in such action and, to the extent the indemnifying party so desires, participate
jointly with any other indemnifying party to which notice has been given, and to
assume the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that an indemnified party (together with all other
indemnified parties that may be represented without conflict by one counsel)
shall have the right to retain one separate counsel, with the fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential differing interests between such indemnified party
and any other party represented by such counsel in such action.

 



  6

   



 

(d) To provide for just and equitable contribution to joint liability under the
Securities Act in any case in which either: (i) any party otherwise entitled to
indemnification hereunder makes a claim for indemnification pursuant to this
Section 2.7 but it is judicially determined (by the entry of a final judgment or
decree by a court of competent jurisdiction and the expiration of time to appeal
or the denial of the last right of appeal) that such indemnification may not be
enforced in such case, notwithstanding the fact that this Section 2.7 provides
for indemnification in such case, or (ii) contribution under the Securities Act
may be required on the part of any party hereto for which indemnification is
provided under this Section 2.7, then, and in each such case, such parties will
contribute to the aggregate losses, claims, damages, liabilities, or expenses to
which they may be subject (after contribution from others) in such proportion as
is appropriate to reflect the relative fault of each of the indemnifying party
and the indemnified party in connection with the statements, omissions, or other
actions that resulted in such loss, claim, damage, liability, or expense, as
well as to reflect any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or allegedly untrue
statement of a material fact, or the omission or alleged omission of a material
fact, relates to information supplied by the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or omission;
provided, however, that, in any such case (x) no Holder will be required to
contribute any amount in excess of the public offering price of all such
Registrable Securities offered and sold by such Holder pursuant to such
registration statement, and (y) no Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) will be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation; and provided further that in no event shall a Holder’s
liability pursuant to this Section 2.7(d), when combined with the amounts paid
or payable by such Holder pursuant to Section 2.7(b), exceed the proceeds from
the offering received by such Holder (net of any Selling Expenses paid by such
Holder), except in the case of willful misconduct or fraud by such Holder.

 

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

 

(f) Unless otherwise superseded by an underwriting agreement entered into in
connection with the underwritten public offering, the obligations of the Company
and Holders under this Section 2.7 shall survive the completion of any offering
of Registrable Securities in a registration under this Section 2, and otherwise
shall survive the termination of this Agreement.

 



  7

   



 

2.8 Reports Under Exchange Act. With a view to making available to the Holders
the benefits of SEC Rule 144 and any other rule or regulation of the SEC that
may at any time permit a Holder to sell securities of the Company to the public
without registration or pursuant to a registration on Form S-3, the Company
shall:

 

(a) use commercially reasonable efforts to make and keep available adequate
current public information, as those terms are understood and defined in SEC
Rule 144, at all times;

 

(b) use commercially reasonable efforts to file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act (at any time after the Company has become subject to such
reporting requirements); and

 

(c) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) to the extent accurate, a written
statement by the Company that it has complied with the reporting requirements of
SEC Rule 144, the Securities Act, and the Exchange Act (at any time after the
Company has become subject to such reporting requirements), or that it qualifies
as a registrant whose securities may be resold pursuant to Form S-3 (at any time
at which the Company so qualifies); (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company; and (iii) such other information as may be reasonably requested in
availing any Holder of any rule or regulation of the SEC that permits the
selling of any such securities without registration (at any time after the
Company has become subject to the reporting requirements under the Exchange Act)
or pursuant to Form S-3 (at any time after the Company so qualifies to use such
form).

 

2.9 “Market Stand-off” Agreement. Each Holder hereby agrees that it will not,
without the prior written consent of the managing underwriter, during the period
commencing on the date of the final prospectus relating to the registration by
the Company for its own behalf of shares of its Common Stock or any other equity
securities under the Securities Act on a registration statement on Form S-1 or
Form S-3 and ending on the date specified by the Company and the managing
underwriter (such period not to exceed 120 days, or such other period as may be
requested by the Company or an underwriter to accommodate regulatory
restrictions on (1) the publication or other distribution of research reports,
and (2) analyst recommendations and opinions, including, but not limited to, the
restrictions contained in FINRA Rule 2711(f)(4) or NYSE Rule 472(f)(4), or any
successor provisions or amendments thereto), (i) lend; offer; pledge; sell;
contract to sell; sell any option or contract to purchase; purchase any option
or contract to sell; grant any option, right, or warrant to purchase; or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock or any securities convertible into or exercisable or exchangeable
(directly or indirectly) for Common Stock (whether such shares or any such
securities are then owned by the Holder or are thereafter acquired) or (ii)
enter into any swap or other arrangement that transfers to another, in whole or
in part, any of the economic consequences of ownership of such securities,
whether any such transaction described in clause (i) or (ii) above is to be
settled by delivery of Common Stock or other securities, in cash, or otherwise.
The foregoing provisions of this Section 2.9 shall not apply to the sale of any
shares to an underwriter pursuant to an underwriting agreement, or the transfer
of any shares to any trust for the direct or indirect benefit of the Holder or
the Immediate Family Member of the Holder, provided that the trustee of the
trust agrees to be bound in writing by the restrictions set forth herein, and
provided further that any such transfer shall not involve a disposition for
value, and shall be applicable to the Holders only if all officers and directors
are subject to the same restrictions. The underwriters in connection with such
registration are intended third-party beneficiaries of this Section 2.9 and
shall have the right, power and authority to enforce the provisions hereof as
though they were a party hereto. Each Holder further agrees to execute such
agreements as may be reasonably requested by the underwriters in connection with
such registration that are consistent with this Section 2.9 or that are
necessary to give further effect thereto.

 



  8

   



 

2.10 Restrictions on Transfer.

 

(a) The Series B Preferred Stock and the Registrable Securities shall not be
sold, pledged, or otherwise transferred, and the Company shall not recognize and
shall issue stop-transfer instructions to its transfer agent with respect to any
such sale, pledge, or transfer, except upon the conditions specified in this
Agreement, which conditions are intended to ensure compliance with the
provisions of the Securities Act. A transferring Holder will cause any proposed
purchaser, pledgee, or transferee of the Series B Preferred Stock and, if
required by applicable law, the Registrable Securities held by such Holder to
agree to take and hold such securities subject to the provisions and upon the
conditions specified in this Agreement.

 

(b) Each certificate, instrument, or book entry representing (i) the Series B
Preferred Stock, (ii) the Registrable Securities, and (iii) any other securities
issued in respect of the securities referenced in clauses (i) and (ii), upon any
stock split, stock dividend, recapitalization, merger, consolidation, or similar
event, shall (unless otherwise permitted by the provisions of Section 2.10(c))
be notated with a legend substantially in the following form:

 

 

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE] HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.

 

 

 

[THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH
THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, AND THE
CERTIFICATE OF DESIGNATION, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF
THE COMPANY.]

 

 



  9

   



 

The Holders consent to the Company making a notation in its records and giving
instructions to any transfer agent of the Restricted Securities in order to
implement the restrictions on transfer set forth in this Section 2.10.

 

(c) The holder of such Restricted Securities, by acceptance of ownership
thereof, agrees to comply in all respects with the provisions of this Section 2.
Before any proposed sale, pledge, or transfer of any Restricted Securities,
unless there is in effect a registration statement under the Securities Act
covering the proposed transaction, the Holder thereof shall give notice to the
Company of such Holder’s intention to effect such sale, pledge, or transfer.
Each such notice shall describe the manner and circumstances of the proposed
sale, pledge, or transfer in sufficient detail and, if reasonably requested by
the Company, shall be accompanied at such Holder’s expense by either (i) a
written opinion of legal counsel who shall, and whose legal opinion shall, be
reasonably satisfactory to the Company, addressed to the Company, to the effect
that the proposed transaction may be effected without registration under the
Securities Act; (ii) a “no action” letter from the SEC to the effect that the
proposed sale, pledge, or transfer of such Restricted Securities without
registration will not result in a recommendation by the staff of the SEC that
action be taken with respect thereto; or (iii) any other evidence reasonably
satisfactory to counsel to the Company to the effect that the proposed sale,
pledge, or transfer of the Restricted Securities may be effected without
registration under the Securities Act, whereupon the Holder of such Restricted
Securities shall be entitled to sell, pledge, or transfer such Restricted
Securities in accordance with the terms of the notice given by the Holder to the
Company. The Company will not require such a legal opinion or “no action” letter
(x) in any transaction in compliance with SEC Rule 144; or (y) in any
transaction in which such Holder distributes Restricted Securities to an
Affiliate of such Holder for no consideration, provided that each such Affiliate
agrees in writing to be subject to the terms of this Section 2.10. Each
certificate, instrument, or book entry representing the Restricted Securities
transferred as above provided shall be notated with, except if such transfer is
made pursuant to SEC Rule 144, the appropriate restrictive legend set forth in
Section 2.10(b), except that such certificate instrument, or book entry shall
not be notated with such restrictive legend if, in the opinion of counsel for
such Holder and the Company, such legend is not required in order to establish
compliance with any provisions of the Securities Act.

 

3. Confidentiality. Each Holder agrees that such Holder will keep confidential
and will not disclose, divulge, or use for any purpose (other than to monitor
its investment in the Company) any confidential information obtained from the
Company (including notice of the Company’s intention to file a registration
statement), unless such confidential information (a) is known or becomes known
to the public in general (other than as a result of a breach of this Section 3
by such Holder), (b) is or has been independently developed or conceived by the
Holder without use of the Company’s confidential information, or (c) is or has
been made known or disclosed to the Holder by a third party without a breach of
any obligation of confidentiality such third party may have to the Company;
provided, however, that a Holder may disclose confidential information (i) to
its attorneys, accountants, consultants, and other professionals to the extent
necessary to obtain their services in connection with monitoring its investment
in the Company; (ii) to any prospective purchaser of any Registrable Securities
from such Holder, if such prospective purchaser agrees to be bound by the
provisions of this Section 3; (iii) to any existing or prospective Affiliate,
partner, member, stockholder, or wholly owned subsidiary of such Holder in the
ordinary course of business, provided that such Holder informs such Person that
such information is confidential and directs such Person to maintain the
confidentiality of such information; or (iv) as may otherwise be required by
law, provided that the Holder promptly notifies the Company of such disclosure
and takes reasonable steps to minimize the extent of any such required
disclosure.

 



  10

   



 

4. Investor Participation in Future Equity Financings. Subject to the terms and
conditions of this Section 4 and applicable securities laws, if the Company
proposes to offer or sell any New Securities, the Company shall first offer such
New Securities to the Investors.

 

(a) The Company shall give notice (the “Offer Notice”) to the Investors, stating
(i) its bona fide intention to offer such New Securities, (ii) the number of
such New Securities to be offered, and (iii) the price and terms, if any, upon
which it proposes to offer such New Securities.

 

(b) By notification to the Company within twenty (20) days after the Offer
Notice is given, each Investor may elect to purchase or otherwise acquire a
number of New Securities in proportion to such Investor’s proportional ownership
of the Series B Preferred Stock, at the price and on the terms specified in the
Offer Notice. The closing of any sale pursuant to this Section 4(b) shall occur
within the later of thirty (30) days of the date that the Offer Notice is given
and the date of initial sale of New Securities pursuant to Section 4(c).

 

(c) If all New Securities referred to in the Offer Notice are not elected to be
purchased or acquired as provided in Section 4(b), the Company may, during the
ninety (90) day period following the expiration of the periods provided in
Section 4(b), offer and sell such New Securities to any Person or Persons at a
price not less than, and upon terms no more favorable to the offeree than, those
specified in the Offer Notice. If the Company does not enter into an agreement
for the sale of the New Securities within such period, or if such agreement is
not consummated within thirty (30) days of the execution thereof, the right
provided hereunder shall be deemed to be revived and such New Securities shall
not be offered unless first reoffered to the Investor in accordance with this
Section 4.

 

(d) The right of first offer in this Section 4 shall not be applicable to (i)
any equity securities issued in connection with the conversion of any
convertible security outstanding as of the Original Issue Date, as defined in
the Certificate of Designation, (ii) any exercise of a warrant or option
outstanding as of the Original Issue Date, as defined in the Certificate of
Designation, (iii) any options or shares of Common Stock issued pursuant to any
plan adopted by the Company for the benefit of its employees, executive
officers, directors or consultants, (iv) any shares of Common Stock issued in
connection with an acquisition, asset purchase agreement or joint venture
agreement, (v) any issuance of Common Stock to Aspire Capital Fund, LLC, B.
Riley FBR, Inc. (successor to FBR Capital Markets & Co. and MLV & Co. LLC) or
their affiliates, (vi) any issuance of Common Stock in connection with a stock
split or in connection with a dividend payable in Common Stock and (vii) any
issuance of Common Stock or preferred stock to any investor that is not a
Financial Investor.

 



  11

   



 

(e) The covenants set forth in Section 4 shall terminate and be of no further
force or effect immediately upon the earlier of (i) the third (3rd) anniversary
of the date hereof or (ii) the consummation of a transaction contemplated by
Sections 4(b) or 4(c).

 

5. Investor Participation in Warrant Exercise. Subject to the terms and
conditions of this Section 5 and applicable securities laws, if any individual
investor fails to exercise any of its Warrants (such non-exercised Warrants, the
“Non-Exercised Warrants”) prior to the Warrant Expiration Date, each Investor
that exercised all of its Warrants (the “Warrant Exercising Investors”) shall
have the right to exercise its pro rata share of the Non-Exercised Warrants, as
calculated pursuant to Section 5(d) below (the “Warrant Pro-Rata Share”).

 

(a) The Company agrees that the Expiration Date in each Non-Exercised Warrant
shall be deemed extended until the period specified in Section 5(c) has
completed.

 

(b) The Company shall give notice (the “Warrant Notice”) to the Warrant
Exercising Investors, stating (i) the number of Non-Exercised Warrants and (ii)
the number of Warrants that each Investor has a pro rata right to exercise
within ten (10) days following the Warrant Expiration Date.

 

(c) Each Warrant Exercising Investor has ten (10) days following the Warrant
Notice to notify the Company of its intention to exercise its Warrant Pro-Rata
Share. The closing of any Warrant exercise pursuant to this Section 5(c) shall
occur within the thirty (30) days of the date that the Warrant Notice is given.

 

(d) The Warrant Pro-Rata Share shall be calculated as follows:

 

X = (IW / EW) * NW

 

Where:

X = Warrant Pro-Rata Share for each investor

IW = Number of each Warrant Exercising Investor’s Warrants

EW = Total Number of the Warrant Exercising Investors’ Warrants

NW = Total Number of Non-Exercised Warrants

 

6. Voting Rights. The Investor hereby grants an irrevocable proxy (which proxy
is coupled with an interest) to the Company’s Board of Directors authorizing and
directing the Board of Directors to vote all Excess Shares (as defined below) at
any stockholders’ meeting or in an action by written consent in the same
proportion as the shares of Common Stock that are voted at such meeting or by
such written consent which are not beneficially owned by the Investor on the
record date for such meeting or such written consent. “Excess Shares” shall mean
the number of shares of Common Stock held or voted by the Investor and its
Affiliates or any member of a “group” (as defined under Section 13(d) of the
Exchange Act) including the Investor or its Affiliates or other parties acting
in concert with the Investor or its Affiliates, in the aggregate, that is in
excess of 4.99% of the issued and outstanding Common Stock of the Company.

 



  12

   



 

7. Additional Covenants.

 

7.1 Volume Limitations. Until the earlier of (i) June 30, 2018 or (ii) the date
upon which the Company shall have first received stockholder approval for the
conversion of the Series B Preferred Stock into Common Stock, each Holder
(together with its Affiliates) shall be prohibited from lending, offering,
pledging, selling, contracting to sell, or otherwise transferring or disposing
of, directly or indirectly, any shares of Common Stock issued upon conversion of
the Series B Preferred Stock, except that the Holders may sell up to 4.99% of
the then issued and outstanding shares of Common Stock in any ninety (90)
consecutive day period.

 

7.2 Compliance with Nasdaq Rules.

 

(a) No Holder shall exercise its Conversion Rights at any time, if the exercise
of the Conversion Rights would cause such Holder (together with its Affiliates)
to own greater than 19.99% of the issued and outstanding shares of Common Stock
prior to the time that the Company shall have received stockholder approval in
accordance with Nasdaq Rules. The limitation set forth in this Section 7.2(a)
shall apply as long as any Series B Preferred Stock remains outstanding
regardless of whether the Company’s securities are listed with the Nasdaq.

 

(b) The Company shall seek stockholder approval for the issuance of Common Stock
to the Holders in excess of 19.99% of the issued and outstanding shares of
Common Stock at the earlier of (i) the Company’s next annual meeting of
stockholders, or (ii) any earlier special meeting of stockholders unless the
Company’s Board of Directors determines that soliciting approval at such special
meeting in connection with this Section 7.2 would be materially detrimental to
the approval of the other proposals to be considered thereat.

 

7.3 Reverse Stock Split. On or before June 30, 2018, the Company may effect a
reverse stock split of its capital stock that would result in a per share price
for its Common Stock of between $8.00 and $12.00 per share, as determined at the
time that the reverse stock split ratio is established by reference to the most
recent closing price of the Common Stock on the Nasdaq Capital Market, and the
Holders hereby consent to such reverse stock split. In the event that such
reverse stock split would result in less than 1,000,000 shares remaining in the
Company’s public float, the Company may cause a reverse stock split at the
highest ratio that would result in at least 1,000,000 shares remaining in the
public float.

 

7.4 Termination of Equity Line. Following the date that the Company has raised a
cumulative of $4,000,000 from (i) the sale of Series B Preferred Stock and (ii)
proceeds from the Company’s other equity capital raising activities, the Company
shall immediately cease the use of and shall use its commercially reasonable
efforts to terminate the Common Stock Purchase Agreement, dated September 4,
2015, by and between the Company and Aspire Capital Fund, LLC.

 

8. Miscellaneous.

 

8.1 Successors and Assigns. The rights under this Agreement may be assigned (but
only with all related obligations) by a Holder to a transferee of Registrable
Securities that is an Affiliate of a Holder; provided, however, that (x) the
Company is, within a reasonable time after such transfer, furnished with written
notice of the name and address of such transferee and the Registrable Securities
with respect to which such rights are being transferred; and (y) such transferee
agrees in a written instrument delivered to the Company to be bound by and
subject to the terms and conditions of this Agreement, including the provisions
of Section 2.10. The terms and conditions of this Agreement inure to the benefit
of and are binding upon the respective successors and permitted assignees of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
permitted assignees any rights, remedies, obligations or liabilities under or by
reason of this Agreement, except as expressly provided herein.

 



  13

   



 

8.2 Governing Law. This Agreement shall be governed by the internal law of the
State of New York.

 

8.3 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

8.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
this Agreement.

 

8.5 Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt or (i) personal delivery to the party to be notified;
(ii) when sent, if sent by electronic mail or facsimile during the recipient’s
normal business hours, and if not sent during normal business hours, then on the
recipient’s next business day; (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or (iv)
one (1) business day after the business day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next-day delivery,
with written verification of receipt. All communications shall be sent to the
respective parties at their addresses as set forth on Schedule A hereto (as may
be updated from time to time), or to the principal office of the Company and to
the attention of the Chief Executive Officer, in the case of the Company, or to
such email address, facsimile number, or address as subsequently modified by
written notice given in accordance with this Section 8.5. If notice is given to
the Company, a copy shall also be sent to Hogan Lovells US LLP, Attn: David
Crandall, 1601 Wewatta Street, Suite 900, Denver, Colorado 80202.

 

8.6 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of the Company and Holders holding a majority of the Registrable
Securities then outstanding; provided that the Company may in its sole
discretion waive compliance with Section 2.10(c); and provided further that any
provision hereof may be waived by any waiving party on such party’s own behalf,
without the consent of any other party. Notwithstanding the foregoing, this
Agreement may not be amended or terminated and the observance of any term hereof
may not be waived with respect to any Holder without the written consent of such
Holder, unless such amendment, termination, or waiver applies to all Holders in
the same fashion. The Company shall give prompt notice of any amendment or
termination hereof or waiver hereunder to any party hereto that did not consent
in writing to such amendment, termination, or waiver. Any amendment,
termination, or waiver effected in accordance with this Section 8.6 shall be
binding on all parties hereto, regardless of whether any such party has
consented thereto. No waivers of or exceptions to any term, condition, or
provision of this Agreement, in any one or more instances, shall be deemed to be
or construed as a further or continuing waiver of any such term, condition, or
provision.

 



  14

   



 

8.7 Severability. In case any one or more of the provisions contained in this
Agreement is for any reason held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, and such invalid, illegal, or unenforceable
provision shall be reformed and construed so that it will be valid, legal, and
enforceable to the maximum extent permitted by law.

 

8.8 Aggregation of Stock. All shares of Registrable Securities held or acquired
by Affiliates shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement and such Affiliated persons may
apportion such rights as among themselves in any manner they deem appropriate.

 

8.9 Additional Investors. Notwithstanding anything to the contrary contained
herein, a Permitted Transferee, as defined in the Certificate of Designation,
may become a party to this Agreement by executing and delivering an additional
counterpart signature page to this Agreement, and thereafter shall be deemed a
“Holder” for all purposes hereunder. No action or consent by the Holders shall
be required for such joinder to this Agreement by such additional Holder, so
long as such additional Holder has agreed in writing to be bound by all of the
obligations as a “Holder” hereunder.

 

8.10 Entire Agreement. This Agreement (including any Schedules and Exhibits
hereto) constitutes the full and entire understanding and agreement among the
parties with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled.

 

8.11 Dispute Resolution. The parties (a) hereby irrevocably and unconditionally
submit to the jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the purpose of any suit, action or other
proceeding arising out of or based upon this Agreement, (b) agree not to
commence any suit, action or other proceeding arising out of or based upon this
Agreement except in the state and federal courts sitting in the City of New
York, Borough of Manhattan, and (c) hereby waive, and agree not to assert, by
way of motion, as a defense, or otherwise, in any such suit, action or
proceeding, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that this
Agreement or the subject matter hereof may not be enforced in or by such court.

 



  15

   



 

WAIVER OF JURY TRIAL: EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER HEREOF OR THEREOF.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS
(INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE PARTIES
HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS. EACH PARTY
HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

8.12 Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power, or
remedy of such nonbreaching or nondefaulting party, nor shall it be construed to
be a waiver of or acquiescence to any such breach or default, or to any similar
breach or default thereafter occurring, nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring. All remedies, whether under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.

 

(Remainder of Page Intentionally Left Blank)

 



  16

   



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

COMPANY:

 

 

 

LIGHTBRIDGE CORPORATION

 

 

 

By:

/s/ Seth Grae

 

 

Name:

Seth Grae

 

 

Title:

Chief Executive Officer

 

 

(Signature Page to Investors Rights Agreement)

 



  17

   



 

 

INVESTOR:

 

 

 

[INTENTIONALLY OMITTED]*

 

 

 

By:

/s/ [Intentionally Omitted]*

 

 

Name:

[Intentionally Omitted]*

 

 

Title:

[Intentionally Omitted]*

 

________

*None of the investors are officers, directors, 5% shareholders or otherwise an
affiliate of Lightbridge Corporation

 

(Signature Page to Investors Rights Agreement)

 



  18

   



 

SCHEDULE A

 

Holders

 

[INTENTIONALLY OMITTED]*

 

*None of the investors are officers, directors, 5% shareholders or otherwise an
affiliate of Lightbridge Corporation

 

 



19 



 